UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-4709


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY DONNELL TAYLOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-cr-00326-F-1)


Submitted:   June 25, 2015                 Decided:   June 29, 2015


Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborrah L. Newton, NEWTON LAW, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Donnell Taylor pled guilty, pursuant to a written plea

agreement, to conspiracy to distribute and possess with intent to

distribute 280 grams or more of crack cocaine and 5 kilograms or

more of cocaine, 21 U.S.C. § 846 (2012), and conspiracy to commit

money laundering, 18 U.S.C. § 1956(h) (2012).   He was sentenced to

a below-Guidelines total term of 240 months’ imprisonment.     His

attorney has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), in which she asserts that there are no

meritorious grounds for appeal but questions whether the district

court erred in rejecting the Government’s request for a sentence

that was 50% below his Sentencing Guidelines range and instead

imposing a sentence that was 25% below his Guidelines range.

Although informed of his right to file a supplemental pro se brief,

Taylor has not done so.    For the reasons that follow, we affirm.

     We review a sentence for reasonableness under an abuse-of-

discretion standard.      Gall v. United States, 552 U.S. 38, 51

(2007).   This review requires consideration of both the procedural

and substantive reasonableness of a sentence.      Id. First, this

court must assess whether the district court properly calculated

the Guidelines range, considered the 18 U.S.C. § 3553(a) (2012)

factors, analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.    Id. at 49–50; see

United States v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).   We also

                                  2
must consider the substantive reasonableness of the sentence,

“examin[ing] the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence it chose satisfied the standards set forth in § 3553(a).”

United States v. Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir.

2010).    Where, as here, the Government has moved for a downward

departure under U.S. Sentencing Guidelines Manual § 5K1.1 (2012),

the court “has broad discretion in deciding whether to depart

downward and to what extent.”         United States v. Pearce, 191 F.3d

488, 492 (4th Cir. 1999).       If the sentence is within or below the

Guidelines   range,    we   presume     on   appeal      that   the    sentence   is

reasonable. See Rita v. United States, 551 U.S. 338, 346–56 (2007)

(permitting appellate presumption of reasonableness for within-

Guidelines sentence).

     Here, the district court correctly calculated and considered

the advisory Guidelines range and heard argument from counsel and

allocution from Taylor.         The court considered the relevant §

3553(a)   factors     and   explained       that   the    chosen      sentence    was

warranted in light of the nature and circumstances of the offense.

Further, Taylor offers no grounds to rebut the presumption on

appeal that his below-Guidelines sentence is reasonable.                  Thus, we

conclude that the district court did not abuse its discretion in

sentencing Taylor.



                                        3
     In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal. We

therefore   affirm   the   district   court’s   judgment.   This   court

requires that counsel inform Taylor, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Taylor requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.        Counsel’s

motion must state that a copy thereof was served on Taylor.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                              AFFIRMED




                                      4